DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 1/06/2022.
Allowable Subject Matter
Claims 1, 3, 8-11, 20, 22, and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have limited the independent claims (1 and 20) to an invention in which non-uniformly lithium doped sources and drains within a field effect transistor are connected in specific ways to back-end-of-line metallization levels which, when combined with the remaining limitations of the claims, are neither taught by nor obvious in view of the prior art of record.
Claims 3, 8-11, 22, and 22-32 depend from either claim 1 or claim 20 and are allowed based on this dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826